To the Honourable Robert Johnson Esq. Governour of the Province of South Carolina And to the rest of the true and Absolute Lords and Proprietors Deputies now Sitting in Chancery.
Humbly Complaining Sheweth unto your Honours Your Oratrix Eleana Wright of Charles Town Widow That by certain Indentures of Copartnership bearing date the Ninteenth day of December in the Year of our Lord One Thousand Seven Hundred and Fifteen made between Francis LeBrasseur of Charles Town aforesaid Merchant of the One part and your Oratrix of the other part Your Oratrix and the said Francis LeBrasseur out of the Mutual Trust and Confidence in each other reposed and for the Improvement of their respective Interest did thereby Covenant and Agree with each other to become Copartners Jointly to be concerned in the Keeping a Shop of Goods of Ship Chandlery Ware in the House and Shop o£ him the said Francis LeBrasseur in Charlestown aforesaid for the term of two Years to commence from the date of the said Indentures And the said Francis LeBras-suer and your Oratrix did thereby likewise amongst other things Covenant and Agree with Each other of them that they the said Parties towards the Carrying on the said trade and business should put in the Sume of Five hundred pounds Currant moneys of Carolina as a Joint Stock Vizt., the said Francis LeBrasseur for his part thereof Three Hundred pounds And your Oratrix *209for her part thereof Two Hundred pounds which said Stock notwithstanding the said Francis LeBrasseur should Advance One Hundred pounds more than the said Eleana Wright for the Carrying on the said Trade should nevertheless be Occupied and Imployed together upon Account of halfs both in profit and Loss on whatsoever the said Parties should think fitt to trade or Merchandize for their most benefit and Advantage And It was thereby further Agreed by and between the said Francis LeBrasseur and your Oratrix (in as much as the said Francis Lebrasseur did then purpose to leave this province) That the said Francis LeBrasseur should leave in the said Shop one Jacob Motte 68 his Apprentice who should give his due Attendance to the same as if his said Master were present and who should be Aiding and Assisting to your Oratrix in Selling the said Goods out of the said Shop and should keep an Account of Sales etca. find your Oratrix in Consideration thereof was to find the said Jacob Motte Meat Drink Washing and Lodging in the House of the said Francis LeBrasseur at her own proper Costs and Charges And it was thereby further Agreed That the said Francis LeBrasseur on his return or being present in this Province should Manage or keep by himself or by his said Apprentice Just and true Bookes of Accounts and Reckonings by way of Journal and Leidger of all and every the Receipts Dealings Payments buyings Sellings and Imploy-ments of the Stock aforesaid in Such Ample manner and Sort in every respect as other Merchants commonly use to doe. And it was thereby Alsoe Agreed by and between the said Francis LeBrasseur and your Oratrix That each of the said Parties twice in every year (vizt) on every Twenty fourth day of June and Twenty fourth day of December during the said Terme of Two Years or oftner if need require at or upon the reasonable request of Either of the said Parties to the Other of them Should and would to the best of each others power and knowledge make Yeild render and perfect unto each other a Just true and perfect Account and reckoning of all the said Stock of all such goods wares and Merchandizes and ready Money as at any time there after duering the said Copartnership should come to any of their Hands and alsoe of all the Gaines profit and Interest that should be Acquired or gott by the Stock aforesaid and of all such Debts as should be owing to the said parties by reason of the said Joint Trade And that upon the Perfecting and finishing of every such Account the said parties Should Subscribe their Names to the same Witnessing each ones agreement thereunto for avoiding all Doubts and Questions which otherwise might happen to ensue. And further that it should and might be lawfull to and for each of the said parties at all convenient and seasonable times dure-ing the Continuance of the said Copartnership at the Liberty and pleasure of Either of them to have recourse and Access to the books of Accounts aforesaid *210to Search Peruse and Examine the same for the better finding out and discovery how and in what Sort and Condition the said Joint Trade did and should from time to time increase or decrease And Moreover that each of them the said Copartners their Executors or Administrators at the end or dissolution of the said Copartnership should have receive and take his respective Share or part of all such goods Wares Merchandizes Moneys Debts and other Profitts and advantages which should be then in Stock according to the true Intent and Meaning of the said Indentures of Copartnership That is to say the said Francis LeBrasseure Three Fifths of the said Principal Stock of Five hundred Pounds and one Moiety or half part of all the Profits then made thereof and not before Divided and your Oratrix the other two fifths of the said Principal Stock of five hundred Pounds And one moiety or half part of the profits of the whole principal Stock of £500 then made thereof and not before Divided without any Lett or Interruption of or by either of the said parties And it was thereby likewise Agreed That in Case of the Return of Mrs. Catherine Le-Brasseur The Wife of the said Francis (who was then gon to Barbados) to this Province before the Expiration of the said Terme of Two Years That either of the said parties being minded to break off and determine the said Copart-nership it should and might be Lawfull for them Soe to doe either of the said parties Signifying Such their Intention to the other of them in Writing And moreover that he the said Francis LeBrasseur at the end or other Sooner Dissolution of the said Copartbership should pay or Cause to be paid unto your Oratrix her Executors or Administrators the prime Cost and Charges of all such goods Wares and Merchandizes as upon a Division of the said Stock should be coming to your Oratrix and take the said goods to the use of him the said Francis LeBrasseur his Executors Administrators and Assigns for ever as in and by the said Indentures of Copartnership now in your Oratrix’s Custody ready to be Produced to this Honourable Court amongst other things therein contained relation thereunto being had will more fully and at large Appear And to which your Oratrix for more certainty craves leave to refer herself which said Indentures of Copartnership were drawn up by the said Francis LeBrasseur himself and afterwards Perused by Mr. Allen Your Oratrixs Lawyer who alsoe Advised your Oratrix to take and give Bonds for the performance of the Covenants of the said Indentures of Copartnership but your Ora-trix relying on the honesty and Integrity of the said Francis LeBrasseur and Apprehending he had noe other designe but to deal fairly by your Oratrix she omitted the same to her very great prejudice as she has Since Learn’t by Experience. And your Oratrix further Shews Unto your Honours That after Execution of the said Articles Your Oratrix and the said Francis LeBrasseur apprehending the said Stock of Five Hundred Pounds Intended to be Advanced by them by the said Indentures of Copartnership was too little to carry on the said Joint Trade It was Collaterally Agreed between your Oratrix and the said Francis LeBrasseur verbally That your Oratrix and the said Francis *211LeBrasseur should farther Advance Such Sume or Sumes of Money as to them should Seem fitt for carrying on the said Joint Trade That is to say in proportion to their former Agreement the said Francis LeBrasseur Three Fifths and your Oratrix proportionably thereunto Two Fifths and the Proffitts to be halved according as it was agreed by the said first recited Indentures. And your Oratrix further Sheweth unto your Honours That pursuant to said Indentures of Copartnership Your Oratrix on the Execution thereof Entred into the House and Shop of the said Francis LeBrasseur and as Soon as they could hear of a Cargoe of Goods Your Oratrix Advanced her proportionable part of said Stock and upwards (viz) in a Cargoe of Wooden Ware Thirty Two Pounds Twelve Shillings and Six pence And Two Hundred and Nine pounds Fifteen Shillings which was laid out in a Cargoe of Iron Ware and purchased the same and Cargoe by your Oratrixs own proper money of Col. William Rhett which was accordingly put into the said Joint Stock (vizt) the Eighteenth Day of February One Thousand Seven hundred and Fifteen at which time as will Appear by the said partnership Bookes when produced the said Francis LeBrassuer or Your Oratrix had not received above the Sume of Forty five Pounds Eighteen Shillings and Seven pence or thereabouts Soe that it is Altogether impossible That your Oratrix should have purchased the Same by or out of any Stock or Moneys belonging to the said Francis LeBrasseur as he now untruely gives out and pretends and which said Cash of Forty five Pounds Eighteen Shillings and Seven pence remained then Still in Bank and your Oratrix had Credit for the same as will appear by the Bookes of The said Francis LeBrasseur when produced And the said Francis LeBrasseur proceeded to make an Inventory of what goods he had in the Shop which according to his Valuation amounted to Five hundred and Sixty Pounds which was reckoned as his part of the Stock great part of which were unsaleable being Old Shop Goods and not in Demand and great part of which remain Unsold to this Day as Your Oratrix beleive for that the same were unsold when the said Francis LeBrasseur turned Your Ora-trix out of the said Copartnership And your Oratrix further Sheweth Unto your Honours That pursuant to the said Collateral Agreement she Advanced and paid into the said Joint Stock including the said Thirty two Pounds Twelve Shillings and Six pence and Two Hundred Nine Pounds Fifteen Shillings the Sume of Nine hundred and Sixty Six pounds nine Shillings and Eleven pence out of your Oratrix own proper Moneys and goods and not out of any Moneys or Cash received by your Oratrix of said Francis LeBrasseur Debts or of Cash received by your Oratrix for goods Sold out of the said Shop as the said LeBrasseur Untruely gives out and pretends But out of your Oratrix own proper Moneys and goods as Appears by the Copy of an Account hereunto Annexed Extracted out of the Wast Book kept by the said Francis LeBrasseur and his Apprentice part of which Original Account is in the said LeBrasseurs own hand writing he having made some Additions to the Debit Side thereof which he says ought to have been added to amount to nine hundred and ninety *212Six pounds nine shillings and Eleven pence as aforesaid And which your Ora-trix prays may be made part o£ this her Bill Soe farr as the same goes to prove and make good the said Stock and cash soe advanced by your Oratrix the Original of which said Account is now in your Oratrix Custody ready to be produced to this Honourable Court And the said Francis LeBrasseur hath thereby Acknowledged Such Stock of Nine hundred and Sixty Six Pounds Nine Shillings and Eleven pence or thereabouts to have been Advanced by your Oratrix as aforesaid as well by Several Minits of Accounts under his own hand ready to be produced to this Court Alsoe by his the said Francis LeBrasseur Acknowledging the Same before the late Honourable Robert Daniel Deputy Governour out of which Stock is to be Deducted the Sume of One Hundred Eighty Nine pounds five Shillings and Seven pence as by the Debit Side of the said Account appears Save that your Oratrix thinks that the Sume of Twenty Two pounds Ten Shillings there mentioned to be due for the half part of nine Months Rent of the said House ought to be paid out of the profits and not Added there to lessen your Oratrix her Stock as the said LeBrasseur designed it But then your Oratrix chargeth that she hath had noe Credit for the Several Sumes of Twenty Six Pounds Two Shillings and one farthing Thirty one pounds Seventeen Shillings and Two pence farthing Seventy one pounds one Shilling and five pence half penny and Nine pounds Seventeen Shillings and Eight pence farthing being for Three Invoices and Cargoes and to a Quarter part of Ten Barrells of Rice mentioned in the Debit Side of the said Account hereunto Annexed amounting in the whole to the Sume of One Hundred Thirty Eight pounds Eighteen Shillings and four pence farthing Save only for Fifty Six pounds Ten Shillings and Six pence thereof nor for the profits arising by the Sale of the returns made of the Said Invoices and Cargoes though your Oratrix Charges the returnes are now Long Since Sold And the said Francis LeBrasseur hath taken' Several Goods and things to himself belonging to the said Stock to his own use and not made himself Debtor for the same And pack’t up a parcell of goods to send for North Carolina unknown to your Oratrix and never entered the Same till five Days afterwards and then came and asked your Oratrix if she liked the prices he had taken them at but what those goods were knowes not othei than by the said LeBrasseur telling her after they were packt up And at another time took out One Dozen pair of Scarlett Stockings which when your Oratix missed and went to have recourse to the Books There was noe Entry made thereof Soe that the said Francis LeBrasseur may have disposed and Sold half the goods of the Shop without Entring the Same And your Oratrix further sheweth unto your Honours That over And besides the said Stock of Nine hundred Sixty Six pounds Nine Shillings and Eleven pence Advanced by your Oratrix as aforesaid She put in by Mistake Some Moneys she received of her own for Negro hire amounting to Sixty Three Pounds which the said Francis LeBrasseur as she beleives will Admitt and Your Oratrix craves allowance and Payment of the Same And Your Oratrix further Chargeth that there were Six*213teen Hoggsheads of Rum bought by the said Mr. LeBrasseur of Capt. Arthur Knights on Credit which the said LeBrasseur desired your Oratrix and one Mr. Chardevine to be concerned in, which Your Oratrix Agreed to and Sold part thereof her Self and that most of the Said Rum Soe bought on Credit as •aforesaid was Sold before the said Capt. Knights came to demand payment for the same and the Profitts Ariseing by Sale thereof to your Oratrix and for her Third part amounts as she beleives to Fifty pounds And your Oratix further Chargeth That there was likewise purchased out of the same Joint Stock arising by Sale of Goods formerly purchased out of the first Advanced Stock of Mr. Walter Laugher and one Griffith and Messrs. Wragg and Satur Several Cargoes of goods to the Amount of Three hundred and Thirty pounds Seven Shillings •and Six pence And your Oratrix hopes the said LeBrasseur has given her Credit for the Profits ariseing by Sale of the said last mentioned Cargoes in his Accounts otherwise hopes the Court will Compelí him Soe to doe And Your Oratrix further Sheweth unto your Honours That the said Francis LeBrasseur pretending to make an Equivalent or greater Stock to what your Oratrix had Advanced or intended to Advance Pursuant to the said Collateral Agreement Charges to have Advanced for his part of the Joint Stock according to the Sev-erall Articles Sett down in the Daye Book Eleven Hundred and Eighty Pounds ■Sixteen Shillings and Two pence Tho your Oratrix Chargeth that his whole -Stock including the Five Hundred and Fifty Pounds Advanced by him according to the Invoice of goods he Valued to have in his Shop at the Commencement of the said Copartnership did not Amount to the utmost of about Seven Hundred and Sixty Pounds Seven Shillings and four pence of which Your Oratrix can plainly make appear unto your Honours for that he the said Francis LeBrasseur in Order to make up the said Sume reckons as part of his Stock out Standing private Debts due to him on Notes and Bonds which he left your Oratrix to receive and reckons as received (vizt) Capt. Dawes Eleven Pounds Five Shillings Ditto Ten Pounds Ditto Twelve Pounds Sixteen Shillings and Eight pence Mr. Carr Three Pounds Five Shillings and Seven pence Ditto Ten Pounds A Bond of Mr. Bruces of One Hundred and Twelve Pounds Fourteen Shillings and four pence Mr. White three pounds of all which Sumes Your Oratrix never received Six pence Save only Twenty Pounds of the said Capt. Dawes just before she was turned out of the said Copartnership And makes your Oratrix Debtor for Logwood One Hundred Thirty Eight Pounds out of which he paid his own particular Debts and only Forty five Pounds five Shillings thereof was brought into the said Stock which said Several Sumes amounting to Two hundred Fifty five pounds Sixteen Shillings and Seven Pence as being never received by your Oratrix can never be reckoned part of his the said Francis LeBrasseurs Stock And the said LeBrasseur to make up his Stock Eleven Hundred and Eighty Pounds Sixteen Shillings and Two pence as aforesaid Charges your Oratrix with the Receipt of Several Debts of the said LeBrasseur (vizt) One Hundred and Twenty Pounds of One Adams of Mr. *214Roger Moore Eighteen Pounds Thirteen Shillings and three pence Mrs. Anne Guerard Nine pounds Eight Shillings and Nine pence Mrs. Dennis Seventeen Shillings Six pence John Williams Twelve Shillings and three half pence and for some Small parcells of goods of said LeBrasseurs not belonging to the Co-partnership Sold by your Oratrix vizt for Chalk five Shillings Leather Eight Shillings and nine pence Cash received Two Shillings Six pence for Pitch four Pounds Fifteen Shillings more for Chalk Twelve Shillings and Six pence Sugar Three Pounds more for Chalk five Shillings for Chairs Five pounds, more for Chalk Eleven Shillings and Ten pence half penny which Debts and Sumes Amounting to one hundred and Sixty four Pounds Twelve Shillings, and three pence your Oratrix Admitts to have received but Chargeth Nevertheless that the same ought hot to be reckoned as part of the Said Brasseurs Stock for that your Oratrix paid and disbursed thereout to Mr. Boyle One Hundred and Fifty Pounds for Rice said LeBrasseur had to sell and Sold for the said Boyle; paid Mr. Anduss for his Tavern Expences Sixteen pounds to* Mr. Garrat for Hay Three Pounds besides Several other Small matters which last mentioned Sume of One Hundred Sixty nine Pounds advanced and paid by your Oratrix for Debts oweing by said LeBrasseur on his own proper Account are more than Sufficient to Ballance the Debts oweing to the said Le-Brasseur and received by your Oratrix as above and therefore conceives it to be very trifling in the said Francis LeBrasseur to reckon the last above mentionéd Sumes amounting to One Hundred Sixty four Pounds oweing to the said LeBrasseur as part of his Stock which your Oratrix had noe Sooner received in One Hand but she paid away in Discharge of his Debts with the other to the said Boyle Andus and Garrat as aforesaid and were never applyed to the said Joint Stock by all which it will appear to your Honours That after deducting the said Two Hundred Fifty five Pounds Sixteen Shillings and Seven pence and One Hundred Sixty four pounds twelve and three pence making together the Sume of Four Hundred and twenty Pounds Eight Shillings and ten pence The said Francis LeBrasseurs Stock of Eleven Hundred and Eighty Pounds Sixteen Shillings and two pence will be reduced to Seven Hundred and Sixty Pounds Seven Shillings and four pence out of which diverse other Articles are to be deducted as will likewise Appear on Settling the said Account And the said Francis LeBrasseur has soe Intermixed and Interwoven his own private Debts and Accounts in and with the said Partnership Debts and Accounts as your Oratrix Conceives will render the same most perplext and unintelligible to the best Accountants to make a true State of The Same and which your Ora-trix Conceives was soe done on purpose and of designe of the said Francis LeBrasseur for that your Oratrix hath frequently Complained to the said Francis LeBrasseur of the unreasonableness of his Intermixing his own private Concerns in the said Partnership Bookes and telling him what Confusion would be Created thereby and all the Answer or Satisfaction that your Oratrix could get from him was that he knew what he Did and at other times that he *215knew his own Business and other words to that Effect And your Oratrix further Sheweth unto your Honours that the said Francis LeBrasseur by himself and his said Apprentice kept the wast Book till the said Francis LeBrasseur went off this Province to Barbados which was about the Second of April One Thousand Seven Hundred Sixteen but the Same was wholly posted into the Leidger by the said Motte And the said Motte after that and dureing the whole time of the said Francis LeBrasseurs Absence in Barbados kept the said Books of Accounts and made regular Entries of all the dealings and transactions relating to the said Copartnership in the wast book Journal and Leidger as your Oratrix conceives But the said Francis LeBrasseur arriving again in this Province undertook the keeping of the said Books himself and finding his Trade and Business to continue as formerly began to grow weary of said Copartnership and Concluding he was Capable to manage the Same by himself as he had formerly done Your Oratrix having Supplied his place in his Absence and the said Brasseur having made a new Sett of Books out of the Old Wast Book Journal and Leidger which your Oratrix Conceives is a very unfair Action in a Merchant And to which as she is Advised noe Credit ought to be given About the Nineteenth or Twentieth of December 1716 without giveing your Oratrix any Warning in Writing that he had a mind to break of the said Copartnership and without Settling Adjusting or Ballancing the said Accounts with your Oratrix according to the Covenants of the said Articles lock’t up all the said Old and new Books of Accounts Save the first Old wast Book which your Ora-trix kept by an Accident And told your Oratrix she had noe business in the Counting House or Shop and threatned your Oratrix if she did not goe out of the Shop he would call his Negroes to Dragg her out to the Water and so turned your Oratrix intirely out of the said Copartnership and without comeing to any Account with your Oratrix as aforesaid and your Oratrix perceiving the design of the said Francis LeBrasseur kept what Cash she then had in her hands vizt Eight Hundred and Fifteen pounds Twelve Shillings and Six pence Which fell Short to Answer her part of her advanced Stock the Sume of One Hundred and Fifty Pounds Seventeen Shillings and five pence and as the said Francis Brasseur makes it in a minit or memorandum of his own hand given to your Oratrix One hundred ninety seven pounds one shilling and three pence And your Oratrix further Sheweth unto your Honours That she afterwards at Several times made her Application to the said Francis LeBrasseur by her Self and Friends Mr. Brailsford Mr. Barnwell and Mr. Barton 64 and desired a sight and perusal of said Books of Accounts but he would not produce the same *216Unless your Oratrix would Sign Bonds of Arbitration Imagining thereby as your Oratrix conceives to conclude her by the new Accounts and Entries made in the New Books according to the General Statement made by himself of the Same for that he then told your Oratrix no person whatsoever should have the Libertie to Examine into his said Books of Accounts for that ’twas too pub-lickly Exposing his own Affairs and Concerns And your Oratrix then told the said LeBrasseur She had nothing to Arbitrate for that she desired nothing more than what the Books gave her which would very soon Appear if his new Books agreed with the Old Ones And your Oratrix afterwards took Col. Barn-well and Mr. Barton along with her to the said Francis LeBrasseur to demand an Inventory of what goods were left in the Shop Unsold but he Utterly refused the Same and the said Francis LeBrasseur would since have had your Oratrix take One Hundred pounds for the whole Profits of her Stock of Nine Hundred and Sixty Pounds and her years attendance in the Shop and Management of the said Copartnership All which Actings and doeings of the said Francis LeBrasseur are contrary to all Equity and good Conscience and Ministers Fresh occasion of Sorrow and Affliction to your Oratrix’s late great Misfortunes well known to this Honourable Court In tender Consideration whereof and for that your Oratrix is wholly remediless in the premisses at the Common Law for that your Oratrix cannot by any Action at Law Compel the said Francis LeBrassuer to produce his said Books of Accounts and Consequently cannot Ascertain her Damages to a Jury occasioned by the said LeBrassuer his breach of the Covenant of the aforesaid Indenture of Copartnership nor can your Oratrix Sufficiently prove at Common Law the said Collaterall Verbal Agreement or the Stock advanced by your Oratrix pursuant thereunto or the profits accrewing to your Oratrix therefrom without Sight Perusal and Examination of said Books of Accounts To the end therefore that the said Francis LeBrasseur may on his Corperal Oath to be taken on the Holy Evangelist of Almighty God Sett forth and discover the Truth of all and Singular the Premisses as if the Same were herein over again particularly repeated and Interrogated And more particularly whether there were not Such Indentures of Co-partnership made and Executed between him the said Francis LeBrasseur and your Oratrix of such purport and Effect as herein before is recited and whether your Oratrix hath not Advanced Such Stock of Nine Hundred Sixty and Six Pounds Eleven Shillings and Nine pence as by the Copy of the Accounts hereunto Annexed or what other Sume and what profits have been made by the said Stock and what Articles have been Omitted to be Entered in said Book and what Goods remaine unsold of the said Partnership Stock And for what reason and under what pretence did he turn your Oratrix out of the said Co-partnership without giveing her Warning in Writing and without Settling said Accounts and paying her the Ballance of the profits Accrewing to her by Sale of the said Copartnership Goods and the prime Costs of what goods remained unsold contrary to the said Articles and contrary to all Law Justice Equity and *217good Conscience Wherefore That the said Francis LeBrasseur may be forthwith Compelled by this Honourable Court to Account with your Oratrix before the Master of this Honourable Court and Such other Auditors and Assistants as your Honours shall think fitt to Appoint to Inspect and Examine the said Francis LeBrasseur his Books of Accounts and the Ballance appearing to be due to your Oratrix on Stating said Accounts as they are Entred in the old Books of Accounts be Decreed to be paid to your Oratrix by the said Francis LeBrasseur according to Equity and good Conscience May it please your Hon-ours to Grant unto your Oratrix the Writt of Subpena to be Directed to the said Francis LeBrasseur thereby requiring and Commanding him at a Certain Day and under a Certain pain therein to be limited personally to be and Appear before your Honours in this Honourable Court then and there true plain Distinct and perfect Answer to make to all and Singular the premisses and Alsoe to Grant unto your Oratrix the Writt of Duces tecum to be directed to the said Francis LeBrasseur requiring him at a Certain Day to bring in and Deposit in this Honourable Court all the said Old partnership Books of Accounts (vizt) Wast Book Memorial Journal and Leidger And all papers Minu-ments and Writings relating to .the said Copartnership and further to Stand to and abide Such Order and Decree as to your Honours Shall Seem fitt.

[Filed 7th October 1719]

And your Petitioner shall ever pray.
Allein
The Replycation of Eleana Wright Widow Complainant to The Answer of Francis LeBrasseur Defendant.
The said Replyant Saving And reserving to herselfe All Advantage of Exceptions To the Incertainties Untruths And Insufficiencies of the Defendants said Answer for Replycation thereunto Saith That All and Singular the Matters And things contained in the said Replyants said Bill Are true As the Same Are therein Alleadged And that the Answer of the said Defendant to the said Bill is very Untrue Imperfect And Insufficient to be replyed unto For that this Replyant Saith that tho the said Articles Are Mentioned to bear date the Nineteenth Day of December One Thousand Seven Hundred and Fifteen Yet they were not Signed And Executed till About Three Weeks after nor the Inventory then taken And Says it Appears by the said Old Copartnership Books of Accounts That all the Monys received in the Shop on the Copartnership Account or his private Account or Otherwise howsoever To the Eleventh January One Thousand Seven hundred ,and fifteen Amounted to but One pound Twelve Shillings and Six pence And the Complainant had then Advanced and paid As. Appears by the said Books to A parcell of Wooden Ware Thirty Two pounds Twelve Shillings and Six pence And to Cash paid him Five pounds And to Cash paid Mr. Dry Thirteen pounds Fifteen Shillings which together Makes Fifty One pounds Ten Shillings And All the Cash received either on the

*218



*219


*220Copartnership or on the Defendants private Account to the 15th February 1715 Amounted To but forty Odd pounds And the Complainant had then Advanced As Appears by the said Copartnership Books Two hundred and Fifty Six pounds Two Shillings and Six pence nor did this Defendant use one penny of the said £40 Cash towards the said Sume of £250" 2" o And According to the Defendants own Way of Reckoning in his Account to his Answer Annexed All the Monys received by them on Account of the said Copartnership or on the Defendants private Account or otherwise howsoever Amounted the last Day of February to but Sixty Nine pounds Eight Shillings and Three pence and yet this Replyant had then Advanced As Appears by the said Brasseurs own Shewing Two hundred and Fifty Six pounds Two Shillings and Six pence And Yet in Diverse parts of his Answer Says the Replyant never Advanced a Farthings worth of Stock or Cash but what She made Out of the said Brasseurs Stock And So in Stating his Account to his Answer Annexed Makes her Debtor for Cash received out of his Stock And then gives her Credit for Sumes disbursed out of his Stock now how this Replyant could disburse Two hundred Fifty Six pounds Two Shillings and Six pence out of Sixty Nine pounds Eight Shillings And Three pence is Such a Misterious peice of Nonsense as no man can Unriddle And this Replyant Says ’tis very Untrue what the said Defendant Alleadges that She would have no regard to the said Articles of Agreement for that She does insist And will Abide by the Same but Acknowledges She did Say She would Advance more then her part there mentioned which She has don Accordingly And the Defendant was to doe the Same but not to be Equal as advanced Says that there was noe discourse passed between than About Debts Bonds and Notes till just as the Defendant was goeing off to Barbadoes About the latter end of March or beginning of Aprill And then this Replyant paid All She received and More to discharge said Boyles One hundred and Fifty pounds And his the said Brasseurs other Debts As by her Bill before is Sett forth and As will Appear by the said Books of Accounts and other Vouchers Hopes the Court can but have very little regard to the Defendants Answer where in folio 18 thereof he Acknowledges this Replyant About the time of his departure to have been Two hundred and Thirty Seven pounds Eighteen Shillings and Nine pence Three Farthings in Advance And Afterwards in folio 38 Sayes She never Advanced One penny This She Attributes to the length of the Defendants Answer And to the Defendants forgettfullness who has forgott in the latter part of his Answer what he has Sworne in the former part Says ’tis true that She this Replyant bought Three parcells of Goods of Mr. Green Amounting to Three hundred Seventy Five pounds Fifteen Shillings which She paid for out of her own private Monys And not out of Any part of the Copartnership Stock As the Defendant falsely Insinuates in his Answer for it will Appear on Stating Accounts that there was no Such Sums at that time in Bank to purchase said parcells of Goods And if there were this Replyant took not One penny thereof to purchase the Same And true it is She bought said *221Goods on her own private Account And So intended to Sell ’em for that there was no Covenant in Said Articles to Oblige them not to Trade Separately And Says ’tis true that She never intreated the said Brasseur to take said last mentioned parcel of Goods into the Shop but that was twas done at the Instance of said Brasseur who promised to Make an Equivalent thereto And Accordingly it was entered in the said old Copartnership Books Merchandize Debtor to Eleana Wright for Three parcells of Goods bought of Daniel Green And not Merchandize Debtor to Cash unless the Defendant has Since Altered the Books with Intent to cutt her off just one half of that Sume which Fraud if the Defendant has So done will be Visibly discovered on Stating the Accounts for that this Defendant by Good fortune has Credit for the whole by An Account under the Defendants own hand viz. Merchandize Debtor to Eleana Wright etc. and Not Merchandize Debtor to Cash And the Monys So Advanced by the said Complainant was Monys She had in her Hands Arising by Sale of her Sisters Negroes and household Goods And not one penny out of the Cash in the Shop And the Replyant had then Five hundred pounds by her of her Own and near four hundred pounds per Annum coming in by hire of Negroes So that this Replyant had no Occasion to Apply herselfe to the Defendants Stock or Cash to Make up her Own thereout As the Defendant through the Course of his Answer would Insinuate Says that About One hundred and Ninety pounds worth of said last parcel of Goods were Sold And the Same was carried into the Stock and Cash made Debtor And denyes that She kept it in her own hands other than the rest of the Cash was kept to witt always at call to purchase Goods whenever there was An opportunity for the Benefit of the Copartnership Says this Replyant never made Use of Any Monys received on Defendants private' Accounts but what went to pay his private Debts And Says the Defendant had now and then Several Sums Out of the Cash which he calls borrowed of this Replyant which this Replyant dont well Apprehend for this Replyant knows no Occasion She had to lend the said Brasseur Monys but what went or ought to have gon to purchase Goods and not for the Defendant to pay his Debts therewith and then give Credit as Monys received on a private Account And this Replyant finds that the Defendant according to his New invented way of Stating Accounts when this Defendant Advanced any Cash or Goods the said Brasseur Makes her Debtor for all his Stock And All the Cash received in partnership before that time Says She did not take Away the Wast Book in any Clandestine Manner but that the Defendant having posted the Same threw it by And this Replyant laid it up with the Defendants knowledge And well it hapened for this Replyant otherwise this Replyant had been baffled by the said Brasseur out of all her Stock and profits made from the said Copartnership the said Brasseur having refused to lett this Replyant have the perusal of the Co-partnership Books contrary to the Express Covenants between them contained in the said .Indentures of Copartnership that each party Should have recourse and Access to the Books of Accounts And this Replyant cannot conceive what *222the said Brasseur Means by calling the Copartnership Books his Books For that this Replyant humbly conceives the said Copartnership Books are as much her this Replyants Books as they are the Defendants And that She has a right to peruse and Examine the Same When She has a Mind to And that the Defendants denying this Replyant that liberty And denying her an Inventory of what Goods remained in the Shop when he turned her out of the Copartnership has been the Occasion of this Expencive Suite For if this Replyant had found upon the Examination of the Copartnership Books that That there had been nothing due to her She had rested Satisfyed But which She had no reason to beleive having received nothing as yet of the Profits of her Stock this Replyant doth now again offer as She did before the bringing her Bill that if the Defendant will permitt her to peruse the Copartnership Books and there be no Ballance due to her She will proceed no further in this Suit and rest Satisfyed Sayes the Defendant deals very Craftily with this Replyant by Referring to the Above mentioned wast book and Saying it will be thereby demonstrated that She never did Advance the Sume of Nine hundred and Sixty pounds Nine Shillings and Eleven pence out of her own proper Monys and Goods to which this Replyant Says That if it does not Appear by that wast Book it will by the Subsequent or Continued wast Book which was made at the End of the Journal Book by the said Jacob Motte For that the Defendant when he came home Continued the Wast Book at the End of the said partnership Journal after he had posted it and made a New Journal in which said last Mentioned Wast Book She had Credit in these Words Merchandize Dr. to Eleana Wright for three parcells of Goods bought of Daniel Green Three hundred and Seventy five pounds Sixteen Shillings and not Merchandize Debtor to Cash as the Defendant Says and as She beleives he has posted it with design most wrongfully and Fraudulantly to cut her off just one half of that Sume to her loss of One hundred Eighty Seven pounds Eighteen Shillings Says She has besides the said last mentioned Wast Book Sufficient vouchers to prove the Defendants Fraud in that respect And this Replyant Further Says that as to that part of the said Defendants Answer where the Defendant Says Col. Daniel told him she did not insist upon the Copartnership but that she expected to have Somthing for her Trouble tis Soe Vain Soe Jóle and Trifling a Story that no Man of Reason can ever give credit to what the Defendant Says in that respect And this Replyant Wonders the Defendant Should call that an Account of this Reply-ants own forming and contriving when the Defendant after having examined and perused it made such Alterations as he Thought fit and cast up the Totals in his own hand And Says tis noe matter what the Defendant denyes as to the Replyants Advancing Such a Stock for the Old partnership Books and other vouchers She has will make it Appear tho perhaps it ma’nt Appear by the Defendants New Books where he has cutt her off Almost Two hundred pounds in false Stating of one Article And this Replyant further Says that the Defendant in folio Thirty Eight of his Answer and diverse other places does soe fre*223quently endeavour to provoke and exasperate this Replyant by Telling her She never Advanced any part or a penny of the Stock Yet this Replyant thinks the Defendant ought to have Som regard to his Oath for that in folio Seventeen of his Answer the Defendant Acknowledges this Replyant (At the time of the Defendants departure for Barbadoes) was in Advance Two hundred and Thirty Seven pounds Eighteen Shillings and Nine pence Three Farthings And therefore for the Defendant to Say this Replyant did not insist on the Copart-nership is Very Odd And noebody will beleive it And this Replyant does Averr that by the Old partnership Books She is charged with and Made Debtor in the Several Sumes mentioned in her Bill Amounting to One hundred and Thirty Eight pounds One Shillings And Four pence And that She has Credit for the Sume of Fifty Six pounds Ten Shillings and Six pence That therefore She Ought to have Credit likewise for the Monyes and profits Arising by Sale of the returnes of said Barbadoes Invoice and Cargoes. And this Replyant further Says That the said Sixteen hogsheads of Rum were bought on Credit in Company And most of it Sold before Knight was paid And Several parcels of it Sold before it was taken Away from the Bridge As will Appear upon comparing the Old partnership Books with said Arthur Knights Receipt And the first payment that was made Knight towards the said Sixteen hogsheads of Rum was Thirty Five pounds taken Out of the partnership Cash And this Replyant Sold some part thereof herselfe And the old partnership Books will make Appear that the said Sixteen hogsheads of Rum were Sold in partnership And this Re-plyant Says the Old partnership Books will make it appear that the Goods bought of Laugher Griffith Wragg and Satur Amounted to Three hundred and Thirty pounds Seven Shillings and Six pence as per the Complainants Bill and not to Two hundred and Twenty five pound four Shillings and Six pence as per the Defendants Answer And Says She has their Receipts of the Monys which will prove it beyond All Contradiction And this Replyant further Says that the said Defendant with intent to defraud this Replyant has made this Replyant Debtor for Monys received for Goods Sold which belonged to the Copartnership to his private Account to Mention Some vizt the returnes of the said Barbadoes Cargoes Some Flower bought of Harrison wherein Mr. Nisbett was concerned one half And the said Brasseur and this Replyant the other half And Alsoe other Cargoes bought between Col. Logan and Nisbett Two Shares And said Brasseur and this Replyant the other Third and for which said Shares of Cargoes She this Replyant has due Credit in the said Old partnership Books And by Accounts in the said Brasseurs hands which will Sufficiently expose the said Brasseurs fraudulent intentions And the Method he has taken to Confound his Accounts and render ’em Unintelligible Says the said Brasseur has taken the like Method of Bringing several Matters in his private Account which belong to the Copartnership which She hopes the Auditors will be Able to discover on Settling the Same Says that the Cargoe Adventured off by them in partnership to Barbadoes and returnes were to be equal in Advance, and *224equal profits Says there was no goods but what was paid for in the Copartnership that She knows after said Rum was Sold and returns from Barbadoes Save Six Caske of Nails bought of Lougher when the said Brasseur turned this Re-plyant out of the Copartnership Says the Five pounds Two Shillings and Six pence Mentioned in the Sixty first folio, of the Defendants Answer was taken Out of the Cash Stock which Ought to have been laid out in Goods And does not know what the Defendant Means by calling it received of Mrs. Wright Says that as to the Flower bought of Harrison the Same was bought in partnership with this Replyants Own proper Monys And Said Brasseur is made Debtor to One half in the Old Wast Book in these words Francis LeBrasseur Debtor to merchandize for the half of the half part of Fifty Barrells of Flower bought And charged to Merchandize with the Twenty Third January Ult. Amounting to Sixty pounds Six Shillings which is Thirty pound's Three Shillings Says tis true he has Made a Note in the Margin of the Wast Book tis not to be entered in the Journal but for what reason She cant tell unless it is to cheat her for in his Answer folio Sixty four he charges the Sixty pounds as lent him by this Replyant to pay Harrison whereas it was bought on the partnership Account but the Defendant has charged it in his private Account And as he has done in a hundred other Instances besides And this Replyant conceives that whatever Mony She had out of the Cash ought to discharge what this Replyant is made Debtor for Barbadoes Cargoes For as She has Said before She paid considerably More to discharge the Defendants Debts than ever She received on the Defendants private Account For as these Several Sumes charged by the Defendants Answer to be received by this Replyant on the Defendants private Account it will Appear by entries in the Old partnership Books And other Vouchers this Replyant has to produce That Four fifths were received on the partnership Account And not on the Defendants private Account As the Defendant would indeavour to insinuate particularly All the Goods bought of Stevenson Amounting to Ninety pounds Thirteen Shillings And Several others were bought in partnership And Are entred So in the said Old partnership Books and Sometimes Charges the Monyes Advanced by this Replyant to be Advanced out of the Cash Arising by Sale of his Goods Whereas it will Appear by the said Books that the Eighteenth February One Thousand Seven hundred and Fifteen She had Advanced And paid Down Two hundred and Fifty Six pounds with her own proper Monys for which She has Credit accordingly in the said Old partnership Books when all the Cash then received both on the partnership Account and the Defendants private Account did not Amount to but Fifty pounds Sixteen Shillings Says that upon a Statement made after she had put in the Monys for Negroe hire by Mistake Among the partnership Cash they found an Over Ballance of Cash Twenty five pounds And then Brasseur Agreed She had put in her said Monys She had received for her Negro hire and Agreed to Allow it her which this Replyant is ready to prove Notwithstanding the Defendant hath So positively denyed it in his Answer Says She never made *225Use of the Defendants Store Save to put Two pipes of Wine And Some family-provision which the Defendant Allowed her to doe Gratis Says ’tis true this Replyant had About a Barrell of Flower or three parts of a Barrell which the said Brasseur made her a present of but Since the Defendant has dealt Soe dis-ingeniously by this Replyant as to make her Debtor for the same this Replyant doth humbly demand and insist to be paid for Boarding the said Brasseur and his Wife from the time of his Arrival from Barbadoes till they Went to Mr. Boons house Six weeks having found and Supplyed them with all manner of provisions for that time except Chocolate as also their Maid Mrs. Minos And a Child of Mr. Smiths they brought from Barbadoes Eight pounds per Week in all Forty Eight pounds which She humbly Conceives to be a reasonable demand And Also four pounds for a Hogg upon his goeing Away Says As for the other Barrell of Flower She is willing to Allow Says She has heard Jacob Motte the Apprentice lost an English Crown but for what reason the Defendant charges it to this Replyant She knows not this Replyant having Never had it or Seen it or knows what is become of it Knows not for what reason the Defendant makes this Replyant Debtor for a parcel of Goods delivered to Mr. George Rodd Eighteen pounds Thirteen Shillings and Nine pence Says that Abel Kettleby Esq. is made Debtor in the Copartnership Books for said Sume And if Mr. Kettleby wont pay it She is Willing to bear her proportionable part of the loss but not the whole Says the said Brasseurs Windows and house was left in the Same plight She found it Save that one of the Boards which was very rotten was broke in the Floor And beleives One New Board will not cost Three pounds Says the said Brasseur is chargeable with Three pounds Ten Shillings for Board of said Motte after said Brasseur’s Arrival from Barbadoes Says that the Defendants Story folio One hundred and fourteen and One hundred and fifteen of his Answer About Admitting this Replyant into the Copartnership on his returne from Barbadoes And that he was induced imediately to give her Credit for Eight hundred and Twenty Seven pounds 'Sixteen Shillings and Ten pence before She Advanced the Same Upon this Replyants promise to lay Out So Much As Soon as possible are Storeys Soe Very false and Must Needs Appear to this honourable Court to be So very Trifling and ridiculous as scarce deserve Any reply thereto And thinks the Defendant does very justly incurr the censure of this honourable Court to Offer to impose Such palpable notorious and Apparent Falsities on this honourable Court for Truths and Sware to the Same when the Defendant in his Own words and .figures in the Account Settled with this Replyant has writt To her neat Stock in reality Seven hundred And Ninety Six pounds Sixteen Shillings and a penny And then having Added in his Own Words and figures Thirty pounds which he added himselfe And makes her Stock Amount to the Above Mentioned Sume of Eight hundred and Twenty Seven pounds Sixteen Shillings and Ten pence Sayes that at the Same time he has never rendered this Replyant Any Account or inventory of the Goods That remained in the Shop though the Shop was full of Goods when he *226turned her Out of the Copartnership nor made her Any Allowance for the Same And when this Replyant Sent to Demand Such Account or Inventory by Mr. Barnwell Mr. Barton and Mr. Brailsford the Defendant peremptorily refused to Give her Any Such Account or Inventory or lett her have the perusal of the partnership Books Tho She conceives She has as Much right to the Same as the Defendant who was Obliged by their Articles in the Common Covenant at all times to lett this Replyant have recourse and Access to the Books But lockt ’em up and refused her the Sight thereof which null and Unjust Usage of the Defendant has drove this Replyant to this Expensive Suite And lastly this Replyant Says that diverse other parts of the said Defendants Answer And the Matters and things therein contained Are very Untrue Imperfect and Insufficient to be replyed unto And this Replyant is ready to Averr Maintain and prove the Same as this honourable Court shall Award And humbly prays As in her said Bill She hath Already prayed etca.
Allein.

[South Carolina in Cur C Filed the 7th October, 1719]

The Rejoinder of francis LeBrasseur Defendant To the Replication of Eleana Wright Complainant.
The said Rejoinant Saveing and Reserving now and at all times hereafter all and all manner of benifitt and Advantage of Exception to the Manifold Untruths Incertainties and Insufficiences in the Said Replyants Replication Contained for Rejoinder Thereunto the said Rejoinant Saith that all and Singular the Matters and things in this Rejoinants Answer Contained are True as the Same are Alledged and Sett forth, And that The Replication to the Said Answer is Very Untrue Imperfect and Insufficient to be Replyed unto, For that this Rejoinant Saith that the said Inventory Mentioned in the Replication Was Taken in the Said Replyants presence on the Said Nineteenth Day of October, one Thousand Seven hundred and fifteen as in his Answer he have Sett forth and not till Three Weeks after as the Replyant Untruly Alledges And further Saith that the Said Replyant on the Eleventh Day of January Following had received Twenty Six pounds and Three pence on account of Merchandize and on this Rejoinants Private account and not one Pound Twelve Shillings and Six pence As the Replyant falsely Setts forth, And this Rejoinant Saith he Doth not Deny that She paid fifty one Pound Tenn Shillings but as to the Time Weither it be on the Eleventh day of January as She Alledges this Re-joinant referrs himself to the Receipts Which the said Replyant Took for the Same, And this Rejoinant Saith That She Very Untruly Says That She had received but forth Odd pounds on the Tenth Day of February for that this Rejoinant Doth Averr She had received fifty Three pounds Nineteen Shillings four pence half Penny And as to the Time the Replyant Sayes She had made payment this Rejoinant refers himself to the Receipts She Took for the Same *227but This Rejoinant Conceives that the Repliant on the Tenth Day of February One Thousand Seven hundred and fifteen had Advanced but forty Six Pound Seven Shillings and Six pence As the Defendant hath made very Plainly Appear in his Answer Where he ref errs himself to his Books And this Rejoin-ant Does not Doubt but those New Books at Which the Replyant is so very much Disturbed When they Shall be Compared With the said Wast Book and the Old Journall and Leidger and The Errors and Mistakes therein Contained made appear unto the Auditors Appointed for the Stating and Settling the said Accounts Will be found to Contain a perfect true and Just account of all the Dealings and Transactions between the Replyant and This Rejoinant And that this Rejoinant Shall produce Such proofs as Shall make the said Errors plaine and Obvious to the said Auditors and Likewise to this Honourable Court; and Notwithstanding the Crafty Insinuations and Subtile Remarks which the Complainant makes on this Rejoinants Answer Yett this Rejoinant is not in the Least apprehensive but that it Will be plainly Shewn to this Hon-ourable Court That Altho The said Replyant Insinuates that at Sundry Times She had Brought Goods into the Shop and Makes this Rejoinant Debtor for the moneys which the said Goods Cost at the Time of her bringing the said Goods into the Shopp and Calls it Soe much money by her Advanced as part of her Stock Yett this Rejoinant Must Observe to this Honourable Court that She Did not Pay for the Same till a Considerable Time after Such her bringing Them into the Shop and her Charging this Rejoinant With the Same And Seldom till She had Received All or greatest part of the Moneys Either for Goods Sold on this Rejoinants Private account for the Truth of Which this Rejoinant Refers himself to the Receipts Which She Took for the Same at the Time of the Severall Payments She made. And this Rejoinant Saith That If Ever the Replyant Did Disburse any Sume or Sumes of money She was very Suddenly Reinbursed of the Same And this Rejoinant Doth Averr As in his Answer he hath Already sworne That She Never Did Advance any Sume near her part or proportion to this Rejoinants Stock Which Amounted to Six hundred and Tenn Pounds Nineteen Shillings and Three pence half penny At the Time of her Comeing into the Shopp And this Rejoinant Doth further Observe to this Honourable Court that he Humbly Conceives That in Case the Replyant had Advanced the Sume of Two hundred fifty Six pounds two Shillings and Six pence. As in her Replication She Alledges And was Immediately Repaid the Same That It is As Misterious a peice of Nonsence to Say that She had Advanced and Laid in her proportionable part of her Stock As it was in this Rejoinant To Say She had Advanced the Said Sume of Two hundred fifty Six pounds Two Shillings and Sixpence out of Sixty Nine Pounds Eight Shillings and Threepence, And this Rejoinant further Saith That he Conceives it Would be Very Needless and Vaine in him and Only Trifling with this Hon-ourable Court To Report the Particulars of the Dealings between the Reply-ant and this Rejoinant he haveing So fully and amply Explained them in his *228Answer which he Dont in the Least Doubt but Will be very full and Satisfactory to This Honourable Court, and This Rejoinant Doth Conceive that The Making Such Needless Repetitions would only Draw this Tedious and Expensive Suite to an Unnecessary Length and Would only Create New Intricacies And Therefore this Rejoinant To make this his Rejoinder as Conclusive as possible He Shall Only Take Notice of Some Scandalous Remarks and Insinuations And New falsityes Which the Replyant hath” Introduced in her Said Replication And Particularly This Rejoinant Saith that it is very Impertinent in the Replyant to Insinuate in her Said Replication that this Rejoinant hath not had a Due Regard to his Oath for that this Rejoinant Saith he Doth not through the Whole Course of his Answer Say She Never disbursed Any Money Dureing the Whole Time of their Dealing together but this Rejoinant Doth Therein and Herein Say that She Never Did advance one penny as a part or Proportion to this Defendants Stock for if She at any time Did Disburse any Sume or Sumes of money She was never Long Without being Reimbursed of the Same. And as this Rejoinant has before Observed to this Honourable Court he Cannot Conceive how that Can be Called An Advancement of a proportionable Part of Stock, but this Rejoinant Sayes that if the Replyant had been as Regardfull to the Truth of the Allegations In her Bill and Replication Contained As he has been of his Oath There had been no Occasion for this Tedious Suite. And This Rejoinant further Saith that It is a Very false Insinuation in the Replication Where the Replyant Sayes that it was at the Sollicitation of this Rejoinant that the Goods bought of Daniell Green were taken into the Shop for that this Rejoinant at his Returne from Barbados finding that the said Replyant Was Indebted to him on the Twenty Second Day of September in the Sume of One hunderd and Thirty Three pounds Eighteen Shillings and Nine pence half penny And having made the Said Replyant Sensible of the Same She Intreated him to Take the part Remaining Unsold of those Goods Amounting to One hundred and Eighty five pounds Two Shillings and five pence farthing To Reimburse himself of the Money She was indebted to his Stock And this Rejoinant Saith it is not Materiall Whather he Made Merchandize Debtor to Cash or Merchandize Debtor to her Private account She being Indebted to him in the Aforesaid Sume of one hundred and Thirty Three pounds Nineteen Shillings and Ninepence halfpenny And he Receiving the Said Goods to Discharge the Said Debts, But as the Replyant Most falsely Insinuates he Did it to Defraud her of one half part of the Proffitt he this Rejoinant is Ready to allow her the Whole proffitt of the part She Sold for Cash remaining in her own hands Amounting to one hundred and Ninety pounds Thirteen Shillings and Six Pence Altho the Same Ware bought with this Rejoinants owne proper moneys as Will plainly Appear to this Honourable Court; And this Rejoinant Saith that the Replyant Did Never find this Rejoinant and his family With Provisions Neither Did he Stay Six Weeks After his Arrivall from Barbados before he Went to Mr. Boones House but *229Dureing the time he Did Stay he Did provide his family With all manner of Provisions at his Propper Cost and Charge, as he is Ready to prove to this Hon-ourable Court and this Rejoinant Saith that the Hogg She Charges Was A Young Shoat for Which this Defendant is Ready to pay but Then Doth Insist that She Shall pay for a Pound of Bohea Tea Which She had of this Rejoinant And for Which he paid Three pounds to Mrs. Delamare, And this Rejoinant Saith that She Ought to pay for the English Crown Which he has Charged because he Can make Appear to this Honourable Court that She had the Same And this Rejoinant Saith that the Replyant is Chargeable With the Eighteen Pounds Thirteen Shillings and Nine pence Due from Mr. George Rodd because the Said Replyant Delivered the Said Goods to the said Rodd in part of payment for Law Business Which the Said Rodd had Done for her. And this Rejoinant Saith that the said Charge of Three Pounds for Mending the floore Is Very Reasonable for that The said Replyant With Two pipes of Wine which She had in the Said Roome broke Two boards in the said floore for the Repairing of Which this Rejoinant Paid Three pounds as he has Charged the Said Replyant And this Rejoinant further Saith that in Case he hath Omitted to give The Replyant Creditt for Three pounds Ten Shillings for the board of Jacob Motte he is now Ready to allow the Same but This Rejoinant Saith that he Shall prove to this Honourable Court That What he hath Sworne in his Answer Concerning the Said Eight hundred and Twenty Seven pounds Sixteen Shillings and Tenpence for Which he Gave the Replyant Creditt Is true Notwithstanding Her Unjust Allegations in her Replycation Concerning the Same [Remainder lost].

 Apprentice Jacob Motte (1701-1770) later became a wealthy merchant, register of deeds, 1721-1731; warden of St. Philip’s Church; and public treasurer, 1743-1770. His son Jacob married Rebecca Brewton, the heroine who helped to set fire to her country home during the American Revolution when it was being used as a British post. (SCHGM, II, 129; XVI, 142; Smith, S. C. as a Royal Province, pp. 371-386, 411.)


 Edward Brailsford was a merchant in Charleston, who founded a family of wealth and position (SCHGM, V, 165; VIII, 151; XXVI, 237). John Barnwell, from Ireland, able frontiersman and Indian fighter, held a number of public offices and was an Indian commissioner in 1716 (SCHGM, II, 46; X, 33; XXVII, 189; Crane, Southern Frontier, passim). Thomas Barton, of Christ Church Parish, was secretary of the Board of Commissioners of Indian Trade and first Storekeeper when the trade was made a public monopoly in 1716 (SCHGM, XVIII, 53, 126, 173; JCIT, 1710-1717, pp. 11, 32; Crane, Southern Frontier, p. ig4, note).